Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because in Fig. 1 and Fig. 3 there is an actual physical footprint 112 or 314 not connected to the entrance of the concert hall and located at another block without an entrance. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
While it is possible to estimate a mobile proximity to a building with reflected/deflected radio signal, it is only doable out of the building, not inside for building footprint modelling, not to mention building an indoor dwell time or visitation model. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In independent claims 1, 10 and 19, it appears the goal of the claims are to estimate a building footprint but it is also using position accuracy of the mobile device which is more like the purpose/goal of the invention. Applicant needs to amend the claims by clearing indicating the goal/achievement of the invention. By further investigation into the dependents claims, it appears no further language in defining if the invention is to build a footprint or to find a mobile device position.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Young (20160195400).
Regarding claims 1, 10, Young discloses a signal processing system comprising:
a model datastore (location and mapping service, Abstract) configured to store a spatial processing model; and spatial processing circuitry (see Fig. 23-24) configured to: 
receive signal information characterizing a mobile device, the signal information comprising error in position accuracy of the mobile device (Fig. 24, inertial data, signal scans with 3D position and error bound) at multiple instants in time (tracking is a record/process of structural, RF, magnetic, image, acoustic, or other data) that are collected automatically as a tracked mobile device is moved through a building, Abstract); 
receive place data (structural data) characterizing a target building in the environment of the mobile device; and 
estimate a building footprint for the target building by applying the spatial processing model to the error in position accuracy of the mobile device at multiple instants in time and to the place data (the feature information can be used to create building models as one or more tracked devices traverse a building, Abstract)( RF statistics, features associated with each floor feature, or a combination thereof may be matched; a merged floor feature may include: combined signal/sensor data; structure's (e.g. a building's) footprint, paragraph 0174).
Regarding claims, 2-4, 11-13, 19, Young discloses all claim features in the rejection of claim 1 plus signal information comprising amplitude and duration of error in horizontal location of the mobile device, (amplitude: magnetic field strength; detection time could serve as a reference for aggregating similar data being continuously collected in some window around that timestamp/duration, paragraph 0033); create a time series of horizontal accuracy of the mobile device from the error in horizontal location of the mobile device (collected aggregated feature data includes error bound)(collecting of 3D and 2D data both includes horizontal information).
Regarding claims 5-7, 14-16, Young discloses the spatial processing model is configured to compare the time series of horizontal accuracy of the mobile device to known visits to the target building (recorded magnetic signatures may be matched to magnetic signatures associated with a previously recorded map, paragraph 0050; match with existing features, Fig. 24)(recorded historical data, matching is a comparing process of current to stored historical data).
Regarding claims 8, 17, Young discloses the spatial processing model is configured to: infer approach of the mobile device to the target building responsive to increase in the error in position accuracy; and 
infer departure of the mobile device from the target building responsive to decrease in the error in position accuracy (see paragraph 0158, availability of WiFi/BLE or GPS signals can be used to indicate transition of indoor/outdoor since accuracy of GPS is higher outdoor).

Allowable Subject Matter
Claims 9, 18 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov